Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status 
Claims 10-15 are pending.  Claims 1-9 are cancelled. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2008/0044309 by Yamashita et al. (Yamashita) in view of U.S. Patent No. 6375851 by Sterling et al. (Sterling) further in view of U.S. Patent Publication No. 2008/0177048 by Gagnon (Gagnon).
In regard to claim 10, Yamashita teaches a method for purifying a target molecule from one or more impurities in a sample using an apparatus (abstract; Figure 5; [0079]-[0089]).  Yamashita teaches a sample (abstract; [0053]-[0054]; [0002]; [0006]; [0012]).  Yamashita teaches columns are selected based on the sample to be separated ([0054]).  While Yamashita does not explicitly teach only one sample; it would be obvious to one of ordinary skill in the art to limit the method to one sample based on choosing the desired columns and efficiency of operation.  One of ordinary skill in the art would be motivated to limit the method to one sample to increase efficiency and reduce contamination. 
Yamashita teaches an apparatus comprising two separation units A1 and A2 (abstract; Figure 5, trap column 30a, trap column 30b; [0079]-[0089]).  Yamashita teaches separation unit B (abstract; Figure 5, second analysis column 32; [0079]-[0089]).  Yamashita teaches all 
Yamashita teaches separation units A1 and A2 are both trap columns ([0079]-[0089]; [0059]-[0060]).  Yamashita teaches two trap columns are provided in parallel to provide more efficient processing ([0079]).  Yamashita teaches that separation unit B is a second analysis column ([0079]-[0089]; [0059]-[0060]).  Yamashita teaches that separation unit B is a different size and length from separation units A1 and A2 ([0059]-[0060]).  
Yamashita does not explicitly teach separation units A1 and A2 have the same chromatography matrix and that separation unit B having a different chromatography matrix from chromatography matrices A1 and A2.  However, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that the both trap columns have the same chromatography matrix in order to more efficiency process the samples.  It would be obvious that separation units A1/A2 and separation unit B have different chromatography matrices since they are different sizes and will accommodate different size stationary phases. 
Additionally, Sterling teaches a separation apparatus (abstract; C3/L38-54).  Sterling teaches multiple separation units (abstract; C3/L38-54).  Sterling teaches the separation units have inlets and outlets which are in fluidic connection through valves (abstract; C3/L38-54).  Sterling teaches the separation units comprise a chromatography matrix (abstract; C3/L38-54).  
It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate separation units with an identical chromatography matrix for separation units A1 and A2 and a different chromatography matrix in separation unit B, as taught by Sterling, in the separation apparatus of Chin because Sterling recognizes that different zones of chromatography apparatus have separation units with the same separation matrix within a zone and a different separation matrix in subsequent zones. 
Yamashita teaches at least one valve in the fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid outlet of separation column A2 and the fluid inlet of separation unit B that allows to switch between fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and the fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B (Figure 5, switching valves 28a and 28b; [0079]-[0089]). 
Yamashita teaches at least two buffer reservoirs and at least two pumps (Figure 5, organic solvent 38a, water 38b, liquid pumps 36a and 36b; [0079]-[0089]). 
Yamashita teaches a reservoir containing sample solution that is in fluid connection with the fluid inlets of separation units A1 and A2 (Figure 5, auto sampler 16; [0029]; [0079]-[0089]). 

Yamashita teaches recovering the target molecule from the fluid outlet of separation unit B ([0079]-[0089]). 
Yamashita teaches eluting the component from the trap column using a buffer with salts ([0063]).  
Modified Yamashita does not explicitly teach the sample is at a first pH and conductivity; Yamashita does not teach separation unit A2 is re-equilibrated and while the sample is loaded on separation unit A2 wherein the sample is at a first pH and conductivity enabling the target molecule to be bound to separation unit A2.
Gagnon teaches a method of separating and purifying target molecules (abstract; [0064]).  Gagnon teaches plasma samples ([0064]).  Gagnon teaches bind-elute mode ([0020]-[0023]; [0043]).  Gagnon teaches modifying pH or salt concentration to achieve desired elution conditions ([0020]-[0023]; [0043]).  Gagnon teaches fractionation of desired components with optimized buffer conditions ([0020]-[0023]; [0043]).  Gagnon teaches the column is equilibrated with a buffer with appropriate pH and conductivity in preparation for contacting the column with sample to be separated ([0077]).  

In regard to claim 12, Yamashita teaches the fluid outlet of separation unit A1 is at least part of the time in fluid communication with the fluid inlet of separation unit A2 (abstract; Figure 5, trap column 30a, trap column 30b; [0079]-[0089]).  Yamashita teaches the fluid outlet of separation units A2 is at least part of the time in fluid communication with the fluid inlet of separation unit A1 (abstract; Figure 5, trap column 30a, trap column 30b; [0079]-[0089]).
Gagnon teaches bind-elute mode ([0020]-[0023]; [0043]).  The combination of Yamashita and Gagnon will result in a method which captures the starting to leach target molecule from the respective column and directing to the other column in order to prevent contamination in the system. 
In regard to claim 13, Gagnon teaches removing virus from the sample (abstract; [0012]; [0039]; [0091]).  Gagnon teaches modifying pH or salt concentration to achieve desired elution conditions ([0020]-[0023]; [0043]).  Gagnon teaches fractionation of desired components with optimized buffer conditions ([0020]-[0023]; [0043]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a virus inactivation buffer, as taught by Gagnon, in the method of Yamashita in order to removed undesired contaminants from the system. 
claim 14, Yamashita teaches the fluid outlet of separation unit A1 is at least part of the time in fluid communication with the fluid inlet of separation unit A2 (abstract; Figure 5, trap column 30a, trap column 30b; [0079]-[0089]).  Yamashita teaches the fluid outlet of separation units A2 is at least part of the time in fluid communication with the fluid inlet of separation unit A1 (abstract; Figure 5, trap column 30a, trap column 30b; [0079]-[0089]).
Gagnon teaches bind-elute mode ([0020]-[0023]; [0043]).  The combination of Yamashita and Gagnon will result in a method which washes unbound sample from the respective separation unit while utilizing the other separation unit for sample separation. 
Claims 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2008/0044309 by Yamashita et al. (Yamashita) in view of U.S. Patent No. 6375851 by Sterling et al. (Sterling) further in view of U.S. Patent Publication No. 2008/0177048 by Gagnon (Gagnon), as noted above, further in view of U.S. Patent Publication No. 2007/0077555 by Nowak et al. (Nowak).
In regard to claim 11, modified Yamashita teaches the limitations as noted above.  Yamashita teaches the sample is a drug formulation, blood, blood plasma, urine, and similar ([0053]).  Yamashita does not teach the target molecule is an antibody.  
Nowak teaches a method of purifying blood and blood plasma formulations (abstract; [0008]-[0009]).  Nowak teaches the blood and plasma contains antibodies (abstract; [0008]-[0009]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize an antibody target molecule, as taught by Nowak, in the method of Yamashita as antibodies are known components of blood and blood plasma samples. 
claim 15, modified Yamashita teaches the limitations as noted above.  Yamashita teaches the sample is a drug formulation, blood, blood plasma, urine, and similar ([0053]).  Yamashita does not explicitly teach the sample is a clarified sample. 
Nowak teaches a method of purifying blood and blood plasma formulations (abstract; [0008]-[0009]).  Nowak teaches filtering out viruses from blood and plasmas (abstract; [0008]-[0009]); filtering reads on clarified sample.  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a clarified sample, as taught by Nowak, in the method of Yamashita as it is known in the art to filter viruses out of blood and plasma samples.   
Response to Arguments 
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument regarding a single sample; Yamashita is directed towards multiple samples; the Examiner does not find this persuasive. 
As noted above: Yamashita teaches a sample (abstract; [0053]-[0054]; [0002]; [0006]; [0012]).  Yamashita teaches columns are selected based on the sample to be separated ([0054]).  While Yamashita does not explicitly teach only one sample; it would be obvious to one of ordinary skill in the art to limit the method to one sample based on choosing the desired columns and efficiency of operation.  One of ordinary skill in the art would be motivated to limit the method to one sample to increase efficiency and reduce contamination. 
In regard to the Applicant’s argument Yamashita does not teach alternating loading; the claimed method does not require a change in flow direction; Yamashita teahces away and is directed towards simultaneously processing multiple samples in parallel; the Examiner does not find this persuasive. 
As noted above: Yamashita teaches alternatively loading the sample on separation units A1 and A2 so that while the sample is loaded on separation unit A1 enabling the target molecule to be bound to separation unit A1, separation unit A2 is at least part of that time in fluid communication with separation unit B so that target molecule loaded on separation unit A2 is eluted onto separation unit B ([0079]-[0089]).  
The claim does not exclude a change in flow direction. 
A reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994). 
In regard to the Applicant’s argument that Sterling teaches use of different matrices but does not provide any reason for one skilled in the art reading in combination Yamashita to decide columns 30a and 30b should be identical and column 32 should be different; there is no reason in the combined cited prior art to perform a method of alternate loading; the Examiner does not find this persuasive. 
It would be obvious to one of ordinary skill in the art at the time the invention was filed to incorporate separation units with an identical chromatography matrix for separation units A1 and A2 and a different chromatography matrix in separation unit B, as taught by Sterling, in the separation apparatus of Chin because Sterling recognizes that different zones of chromatography apparatus have separation units with the same separation matrix within a zone and a different separation matrix in subsequent zones. 
Yamashita teaches alternatively loading the sample on separation units A1 and A2 so that while the sample is loaded on separation unit A1 enabling the target molecule to be bound to separation unit A1, separation unit A2 is at least part of that time in fluid communication with separation unit B so that target molecule loaded on separation unit A2 is eluted onto separation unit B ([0079]-[0089]).  
In regard to the Applicant’s argument Gagnon teaches the use of only one column; there is no teaching in Gagnon regarding a non-standard chromatography system or method of performing more than one chromatographic step; Gagnon teaches only standard chromatography not a two step method with two different chromatography modes; the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Yamashita teaches multiple columns.  Yamashita and Sterling teach a two step method. 
In regard to the Applicant’s argument regarding claim 12; one skilled in the art would understand that the claims allow for 100% loading as due to the connection of A1 and A2; Gagnon does not even mention the percentage of loading or that there might be a restriction as this is a standard in bind elute chromatography; Yamashita fails to teach a fluid connection of the exit of one trap column with the entrance of the second; if two trap columns were to be used alternatingly, the flow direction necessarily changed which contradicts the connection between the outlet and inlet; the Examiner does not find this persuasive. 
100% loading) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As noted above: Yamashita teaches all separation units have a fluid inlet and fluid outlet (abstract; Figure 5, trap column 30a, trap column 30b, second analysis column 32; [0079]-[0089]).  Yamashita teaches at least fluid connection between the fluid outlet of separation unit A1 and the fluid inlet of separation unit B and fluid connection between the fluid outlet of separation unit A2 and the fluid inlet of separation unit B (abstract; Figure 5, trap column 30a, trap column 30b, second analysis column 32; [0079]-[0089]). 
The claims do not exclude the possibility of changing directions.  The references do not require changing directions.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777